DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2021 has been entered.

Claim Objections
Claim 48 is objected to because of the following informalities:
Claim 48 recites the limitation “the capsules” in lines 1-2.  It appears the claim should recite “the food capsules” in order to maintain consistency with “food capsules” recited in Claim 44, line 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 44, 46-48, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Bibette et al. US 2012/0003285 (cited on Information Disclosure Statement filed June 8, 2020) in view of Ramon Real et al. US 2018/0146704 as further evidenced by Q & A Density of different liquids (https://van/physics.illinois.edu/qa/listing.php?id=608&t=density-of-different-liquids) (published October 22, 2007) in further view of Andersen et al. US 2011/0195101.
Regarding Claim 44, Bibette et al. discloses a package food product comprising food capsules (capsules 10) (‘285, Paragraphs [0034] and [0145]-[0147]) and a first liquid layer of an aqueous solution (rinse solution 72) surrounding the food capsules (capsules 10) (‘285, FIG. 1) (‘285, Paragraph [0106]).
 Bibette et al. is silent regarding a second liquid layer surrounding the first liquid layer of an aqueous solution wherein the second liquid layer of an edible oil having a thickness of at least 0.5 cm.
Ramon Real et al. discloses food capsules, a first liquid layer (vinegar solution) surrounding the food capsules, and a second liquid layer (sphere of edible oil) surrounding the first liquid layer (vinegar solution) (‘704, Paragraphs [0016] and [0019]).  Q & A Density of different liquids provides evidence that it was known in the art that oil is less dense than vinegar.  Since Ramon Real et al. teaches that the first liquid layer is vinegar and the second liquid layer is oil, the second liquid layer of oil is necessarily lower than that of the first liquid layer of vinegar.  The second liquid layer of edible oil would necessarily be disposed above the first liquid layer of vinegar since the less dense oil layer would rise above the more dense vinegar layer due to the differences in densities of oil and vinegar.
Both Bibette et al. and Ramon Real et al. are directed towards the same field of endeavor of food capsules immersed in a liquid solution.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bibette et al. and surrounding the first liquid layer of an aqueous solution of Bibette et al. with a second liquid layer of edible oil since Ramon Real et al. teaches that it was known and conventional to submerse food capsules within a first liquid layer that is surrounded by a In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).
Further regarding Claim 44, Bibette et al. modified with Ramon Real et al. is silent regarding the food capsules being disposed in a package.
Andersen et al. discloses a packaged food product comprising a package (closed plastic containers) containing food capsules (‘101, Paragraph [0075]).
Both Bibette et al. and Andersen et al. are directed towards the same field of endeavor of food capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the food capsule of Bibette et al. and package the food capsule inside a closed plastic container since Andersen et al. teaches that it was known and conventional to package said food capsules.  Additionally, packaging the food capsules would allow for shipping of the food capsules to other locations.
Regarding Claim 46, Bibette et al. appears to show the number of food capsules in the package being at least 1 and less than 20,000.  However, in the event that it can be construed that there are more than 20,000 capsules disposed in the package, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced in view of In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (MPEP § 2144.04.VI.B.).
Regarding Claim 47, Bibette et al. modified with Ramon Real et al. is silent regarding the thickness of the layer of the second liquid layer being at least 1.0 cm.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).
Regarding Claim 48, Ramon Real et al. discloses the capsules having a diameter of from 5 mm to 50 mm (‘704, Paragraph [0008]).  It would have been obvious to one of ordinary skill in the art to modify the size of the capsules of Bibette et al. to have a diameter of from 5 mm to 50 mm since Ramon Real et al. teaches that food capsules having the claimed diameter were known in the art.  Furthermore, limitations relating to the size of the diameter of the food capsules are not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).
Regarding Claim 50, Ramon Real et al. discloses the edible oil comprising olive oil (‘704, Paragraph [0027]).
Claims 49 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Bibette et al. US 2012/0003285 (cited on Information Disclosure Statement filed June 8, 2020) in view of Ramon Real et al. US 2018/0146704 as further evidenced by Q & A Density of different liquids (https://van/physics.illinois.edu/qa/listing.php?id=608&t=density-of-different-liquids) (published October 22, 2007) in further view of Andersen et al. US 2011/0195101 as applied to claim 44 above in further view of Miller US 2014/0128633.
Regarding Claim 49, Bibette et al. modified with Ramon Real et al. as further evidenced by Q&A Density of different liquid further modified with Andersen et al. is silent regarding the aqueous solution comprising NaCl and maltodextrin.
Miller discloses a packaged food product comprising a package containing food capsules (gel capsule with nutritional supplement) (‘633, Paragraph [0005]).  The composition can take the form of an emulsion in oily or aqueous vehicles containing dispersing agents wherein the suspensions include isotonic sodium chloride solutions (‘633, Paragraphs [0119]-[0120]) and a diluent component of maltodextrin (‘633, Paragraph [0134]) and a fatty acid oil diluent (‘633, Paragraph [0120]).
Both Bibette et al. and Miller are directed towards the same field of endeavor of food capsules surrounded by a first liquid layer of an aqueous solution and a second liquid layer of an edible oil.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the packaged food product of Bibette et al. and surround the food capsules in an aqueous solution of NaCl and maltodextrin as taught by Miller since Miller teaches it was known in the food capsule art to dispose the food capsules into an aqueous solution of sodium chloride and a diluent of maltodextrin.  Furthermore, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Miller teaches that it was known in the food capsule art to dispose the food capsules into an aqueous solution of sodium chloride and a diluent of maltodextrin.
Regarding Claim 51, Bibette et al. modified with Ramon et al. as further evidenced by Q&A Density of different liquids further modified with Andersen et al. and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  Miller teaches the composition can take the form of an emulsion in oily or aqueous vehicles containing dispersing agents wherein the suspensions include isotonic sodium chloride solutions (‘633, Paragraphs [0119]-[0120]) and a diluent component of maltodextrin (‘633, Paragraph [0134]) and a fatty acid oil diluent (‘633, Paragraph [0120]).

Response to Amendment
The affidavit under 37 CFR 1.132 filed December 15, 2021 is insufficient to overcome the rejection of Claims 44 and 46-51 based upon  the rejections to 35 USC 103(a) as set forth in the last Office action because of the following:
Applicant asserts on Paragraphs 4-6 on Page 1 of the affidavit filed December 15, 2021 that Table 1 of the instant application provides results of testing to evaluate the ability of a second liquid layer to protect capsules contained in a first liquid layer from breakage.  Applicant contends that in the specific example tested the first liquid layer was an aqueous solution that included NaCl and maltodextrin and asserts that they do not affect the ability of capsules coated with an alginate film to resist breakage.  Applicant also contends that the specific example tested included olive oil as a second 
Examiner first notes that not every claim requires an aqueous solution that includes NaCl and maltodextrin.  Claims 44 and 46-48 do not require an aqueous solution that includes NaCl and maltodextrin.  Claims 49-51, which require an aqueous solution that includes NaCl and maltodextrin, is currently being rejected upon by Miller to teach the limitations regarding food capsules that are surrounded by an aqueous solution of NaCl and maltodextrin.  Furthermore, none of the claims currently requires capsules that are coated with an alginate film.  Applicant’s example is not commensurate in scope with the claimed invention.  Independent Claim 44 does not require an aqueous solution of NaCl and maltodextrin or the food capsules to be coated with an alginate film.
Applicant asserts on Paragraph 7 on Pages 1-2 of the affidavit filed December 15, 2021 that the Example tested the ability of different thicknesses of the second liquid layer to protect the capsules coated with an alginate film from breakage in which the capsules in the first liquid layer and the second liquid layer were packaged in cans.  Applicant contends that the breakage of the capsules during packaging and transport occurs due to the capsules contacting the top of the packaging at high velocity when the packages are dropped.  Applicant contends that the factor in determining the ability of the capsules to resist breakage is the thickness of the second layer due to its lower density is on top of the first liquid layer and that the presence of the second liquid layer results in examples traveling toward the top of the package through the second liquid layer.  Applicant contends that the thickness of the first liquid layer does not affect 
Examiner again notes that applicant asserts that the thickness of the second liquid layer to protect capsules coated with an alginate film from breakage is not commensurate in scope with the claimed invention.  None of the claims requires the food capsules to be coated with an alginate film.  Furthermore, Claim 44 recites “wherein the second layer has a thickness of at least 0.5 cm.”  Although Bibette et al. modified with Ramon Real et al. does not explicitly disclose the thickness of the second liquid layer to be at least 0.5 cm, limitations relating to the size of the second liquid layer are not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).  Applicant has not provided any evidence showing the alleged criticality of the claimed second layer thickness of at least 0.5 cm.  It is noted that none of applicant’s statements in the affidavit distinctly and specifically points out any supposed errors in the Office Action.

Response to Arguments
Examiner notes that the previous rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Examiner also notes that new Claim Objections have been made in view of the amendments.
Applicant's arguments filed December 15, 2021 have been fully considered but they are not persuasive.
Applicant argues on Page 5 of the Remarks that Paragraph 5 of the Declaration establishes that NaCl and maltodextrin were added to the first liquid layer in the example and that the Declaration also established that the ingredients do not affect the ability of the capsules coated with an alginate film to resist breakage and that olive oil achieves the same level of effectiveness in preventing breakage of capsules coated with an alginate film.  Applicant continues that the thickness of the first liquid layer does not affect the ability of the second liquid layer to protect capsules in a packaged food product from breakage.  Applicant contends that the data in the specification establishing the criticality of the recited thickness of the second liquid layer would be recognized by those having ordinary skill in the art as commensurate in scope with the claimed invention.
Examiner argues that not every claim requires an aqueous solution that includes NaCl and maltodextrin.  Claims 44 and 46-48 do not require an aqueous solution that includes NaCl and maltodextrin.  Claims 49-51, which require an aqueous solution that includes NaCl and maltodextrin, is currently being rejected upon by Miller to teach the limitations regarding food capsules that are surrounded by an aqueous solution of NaCl and maltodextrin.  Furthermore, none of the claims currently requires capsules that are coated with an alginate film.  Applicant’s example is not commensurate in scope with the claimed invention.  Independent Claim 44 does not require an aqueous solution of NaCl and maltodextrin or the food capsules to be coated with an alginate film.  Furthermore, applicant’s statement that data in the specification establishing the In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (MPEP § 716.02(d).II.).  Applicant has not pointed to or presented any data that compares tests both inside and outside the claimed range.  Furthermore, if a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case in view of In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) (en banc).  However, arguments of counsel cannot take the place of factually supported objective evidence in view of In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (MPEP § 2145).  It is noted that applicant’s arguments do not specifically and distinctly point out the supposed errors of the Office Action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Weitz et al. US 2013/0064862 discloses microcapsules with sodium chloride solution on the outside of the capsules (‘862, Paragraph [0091]).
Magnus et al. US 2004/0191366 discloses a capsule dissolved in 1% aqueous sodium chloride solution (‘366, Paragraph [0173]).
Motune et al. US 2006/0153909 discloses capsules filled with sodium chloride (‘909, Paragraphs [0019]-[0020]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.